Per Curiam.

Respondent was admitted to the Bar in this Department on June 1, 1933. The Onondaga County Bar Association has filed a petition containing serious charges of professional misconduct. It alleges that respondent, despite repeated promises to do so, has willfully failed and refused to turn over to a client the proceeds of a real estate transaction due the client, in the amount of $2,000. The petition also alleges that in two instances respondent was appointed executor of decedents ’ estates, and since his appointments has done nothing to settle the estates despite repeated requests to do so, and in one of such estates he willfully refused to comply with an order of the Surrogate of Onondaga County. The petition further alleges that after notification of the receipt of complaints against him made to the New York State Bar Association and the Onondaga County Bar Association regarding the above matters, respondent has continually refused—despite repeated requests — to co-operate with the appropriate Grievance Committees of said associations.
Following the service of the petition on him, respondent on March 31, 1970, tendered his resignation from the Bar with the request that his license to practice law be revoked and annulled, and that his name be stricken from the roll of attorneys of this court.
We consider the resignation during the pendency of this disciplinary proceeding as tantamount to an admission of the *63charges made. (See Matter Tumposky, 32 A D 2d 225.) His resignation should be accepted and an order entered striking his name from the roll of attorneys.
Goldman, P. J., Marsh, Wither, Gabrielli and Moule, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.